November 10, 1937. The opinion of the Court was delivered by
This case, instituted in the original jurisdiction of this Court, is here upon exceptions of the plaintiff to the report of Hon. W.C. Cothran, Special Referee, to whom it was referred. In our opinion, his well-considered report correctly disposes of the questions involved in the case, and we adopt it as the opinion of this Court. The report will be reported. While the exceptions are overruled, the plaintiff is entitled to the relief prayed for in its complaint upon the issues not passed upon by the Special Referee, but which have been determined in its favor by this Court, in the case heard by Judge Oxner. 194 S.E., 143.
A permanent injunction will, therefore, be issued, enjoining and restraining the City of Spartanburg, its agents and servants, from making conveyance of the property described in the complaint to the City of Spartanburg, or to any other person.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM and BAKER concur.
MR. JUSTICE CARTER did not participate on account of illness. *Page 324